Citation Nr: 1108249	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable rating for Hodgkin's lymphoma.  

2.  Entitlement to an increased initial rating for minimal interstitial disease, rated as 10 percent disabling as of January 25, 2007, and as 0 percent disabling since November 1, 2009.  

3.  Entitlement to an effective date earlier than January 25, 2007, for the award of service connection for Hodgkin's lymphoma.  

4.  Entitlement to an effective date earlier than January 25, 2007, for the award of service connection for minimal interstitial disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 0 percent disability rating for Hodgkin's lymphoma, effective January 25, 2007, and granted service connection and assigned a 10 percent disability rating for minimal interstitial disease, effective January 25, 2007.  An August 2009 rating decision reduced the rating for minimal interstitial disease, from 10 percent to 0 percent, effective November 1, 2009.  The Veteran testified before the Board in May 2010.  

  
FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-connected Hodgkin's lymphoma is currently in remission, and he is not receiving any treatment for it.

2.  For the period from January 25, 2007, to November 1, 2009, the Veteran's service-connected minimal interstitial disease was not manifested by FVC of 65-74 percent predicted or DLCO (SB) of 56-65 percent predicted.

3.  For the period since November 1, 2009, the Veteran's service-connected minimal interstitial disease has not been manifested by FVC of 75-80 percent predicted or DLCO (SB) of 66-80 percent predicted.

4.  The Veteran's initial claim for service connection for Hodgkin's lymphoma was filed at the RO on January 25, 2007, more than one year after his separation from active service.  No informal or formal claim, or written intent to file a claim for service connection for Hodgkin's lymphoma, was received prior to January 25, 2007.

5.  The Veteran's initial claim for service connection for minimal interstitial disease was filed at the RO on January 25, 2007, more than one year after his separation from active service.  No informal or formal claim, or written intent to file a claim for service connection for minimal interstitial disease, was received prior to January 25, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31 and Part 4, Diagnostic Code (DC) 7709 (2010).  

2.  The criteria for an initial rating in excess of 10 percent for minimal interstitial disease have not been met from January 25, 2007, to November 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6830 (2010). 

3.  The criteria for an initial compensable rating for minimal interstitial disease have not been met since November 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6830 (2010). 

4.  The criteria for an effective date earlier than January 25, 2007, for the award of service connection for Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

5.  The criteria for an effective date earlier than January 25, 2007, for the award of service connection for minimal interstitial disease have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Hodgkin's Lymphoma 

Under the applicable rating criteria, Diagnostic Code 7709 provides that a 100 percent rating is warranted for Hodgkin's disease where there is active disease or during a treatment phase.  The 100 percent disability rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  Six months after the discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in disability rating based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105.  If there has been no local recurrence or metastasis, the disorder shall be rated on the residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709 (2010).  

The medical evidence of record reveals that the Veteran first showed symptoms of Hodgkin's lymphoma in May 2005 when he was treated for abdominal pain and found to have lymphadenopathy of the abdomen which was suspicious for some type of lymphoma.  In July 2005, a biopsy of a right inguinal node revealed Hodgkin's lymphoma, and the Veteran was formally diagnosed with classical Hodgkin's lymphoma.  The records show that the Veteran received chemotherapy for Hodgkin's lymphoma from August 2005 to January 2006.

On VA examination in April 2007, the Veteran reported that due to his chemotherapy, he suffered the following side effects:  fifty percent of hair loss which did not return after the chemotherapy ended, a low white count, mild anemia, mild oral mucositis, chest pain with deep breathing, and mild shortness of breath.  He stated that he had a CT scan and pulmonary function test for his chest pain and shortness of breath and that he had been noted to have a 15 percent loss of his lung function.  He denied any exacerbations or remissions of his lymphoma and maintained that his state of health was back to "baseline" without any residuals of his chemotherapy, including persistent anemia, low white counts, continuing mucositis, chest pain, shortness of breath on exertion, or difficulty breathing.  He also denied any lymphadenopathy, bleeding tendencies, gastrointestinal distress or symptoms, or constitutional symptoms.  He reported normal weight, good appetite, and normal energy.  He stated that he had no limitations of any functional or occupational activities as a result of his lymphoma.  Examination revealed no lymphadenopathy.  The Veteran was diagnosed with non-Hodgkin's lymphoma, status post chemotherapy, appearing in remission, history of mild pulmonary residuals from chemotherapy, and elevated blood pressure without history of hypertension.  

At a July 2007 VA examination, the Veteran reported that he last followed up with his private treating physician in March or April 2007 and was told that everything looked normal.  He complained of experiencing some recurring symptoms, such as night sweats and itchy skin, but stated that his blood tests were normal.  The examiner found that the Veteran had AL Hodgkin's lymphoma, lymphocyte-rich subtype, that was currently in remission with no exacerbations since his chemotherapy.

The Veteran testified before the Board at a May 2010 travel board hearing that he did not have any current symptoms directly associated with his Hodgkin's lymphoma.  He reported that he had night sweats and itchy skin but that he did not know whether those symptoms were related to his lymphoma.   

The evidence shows that by January 25, 2007, the date service connection became effective, the Veteran's Hodgkin's disease was no longer active, and his treatment had been discontinued.  The Board notes that when examined by VA in April 2007, the Veteran's disease was in full remission.  

Regarding the Veteran's residuals of Hodgkin's lymphoma, the Board notes that an increased initial rating for the Veteran's minimal interstitial disease is being addressed separately in this decision.  The Board also notes that at a July 2007 VA examination, the Veteran was diagnosed with male pattern baldness that had been worsened, status post chemotherapy for Hodgkin's lymphoma.  The examiner indicated that prior to chemotherapy in 2005, the Veteran had a bare spot at the crown of his head that was the size of a 50 cent piece and thinning to about 40 percent loss on the rest of the top of his head.  During and after chemotherapy, the Veteran lost all his body hair, but since finishing chemotherapy, all of his body hair had grown back except for the top of his head where he currently had just the sparsest fuzz over the entire top of his head.  The examiner found that the Veteran's male pattern baldness affected approximately 8 percent of the entire head and less than 1 percent of the total body surface area.  The examiner also noted that none of the Veteran's facial or body hair was affected by the baldness.  The Board acknowledges that the Veteran's male pattern baldness has been aggravated by the chemotherapy for his Hodgkin's lymphoma.  However, a separate compensable rating is not warranted for the Veteran's male pattern baldness because the disability is limited only to the Veteran's head.  A 10 percent rating would only be warranted for hair loss or alopecia areata with loss of all body hair.  38 C.F.R. § 4.118, Diagnostic Code 7831 (2010).  Therefore, a separate rating is not warranted for the Veteran's male pattern baldness status post chemotherapy.

The evidence shows that the Veteran's treatment for Hodgkin's diease was discontinued in January 2006, more than six months prior to the effective date of service connection in January 2007.  Therefore, any entitlement to a 100 percent rating would have expired in approximately July 2007, prior to the effective date of entitlement to service connection.  38 C.F.R. § 4.117, Diagnostic Code 7709 (2010).  The disability must now be rated on residuals, of which no compensably ratable residuals are shown.

In sum, the Board concludes that the weight of the credible evidence demonstrates that the Veteran's Hodgkin's lymphoma does not warrant an initial compensable rating under Diagnostic Code 7709 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Minimal Interstitial Disease 

The Veteran's minimal interstitial disease has been rated under Diagnostic Code 6830, which pertains to radiation-induced pulmonary pneumonitis and fibrosis.  

Diagnostic Codes 6825 through 6833 are rated under the General Rating Formula for Interstitial Lung Disease.  The interstitial lung diseases include Diagnostic Code 6825 (diffuse interstitial fibrosis, i.e., interstitial pneumonitis, fibrosing alveolitis), Diagnostic Code 6826 (desquamative interstitial pneumonitis), Diagnostic Code 6827 (pulmonary alveolar proteinosis), Diagnostic Code 6828 (eosinophilic granuloma of lung), Diagnostic Code 6829 (drug-induced pulmonary pneumonitis and fibrosis), Diagnostic Code 6830 (radiation-induced pulmonary pneumonitis and fibrosis), Diagnostic Code 6831 (hypersensitivity pneumonitis, i.e., extrinsic allergic alveolitis), Diagnostic Code 6832 (pneumoconiosis, i.e., silicosis, anthracosis, etc.), and Diagnostic Code 6833 (asbestosis). 

The General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833) provides that Forced Vital Capacity (FVC) of 75- to 80-percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97 (2010). 

January 25, 2007, to November 1, 2009

The Veteran's minimal interstitial disease was rated as 10 percent disabling from January 25, 2007, to November 1, 2009.  

A July 2005 pulmonary function test (PFT) indicated that the Veteran had an FVC of 118 percent predicted and a DLCO of 99 percent predicted.  The Veteran was found to have normal spirometric values, normal lung volume values, and normal diffusing capacity.  

A December 2005 CT scan of the chest revealed no evidence for pulmonary embolism, but there were scattered ground-glass opacities with differential diagnosis of infection, hemorrhage, drug reaction, or noncardiogenic edema.  A December 2005 PFT showed that the Veteran had an FVC of 89 percent predicted and a DLCO of 52 percent predicted.  The physician found that the Veteran's FVC was within normal limits while his DLCO was moderately reduced.  

At an April 2007 VA examination, the Veteran reported that he had experienced chest pain with deep breathing and mild shortness of breath as a side effect of his chemotherapy.  He maintained that a CT scan and PFT noted that he had lost 15 percent of his lung function due to the chemotherapy.  He stated that he currently did not have any chest pain, shortness of breath on exertion, or difficulty breathing.  Examination revealed excellent excursion without rales or rhonchi within the lungs.  He was diagnosed with a history of mild pulmonary residuals from chemotherapy.  

On VA examination in July 2007, the Veteran stated that he had suffered from chest pain and dyspnea from November 2005 to May 2006 but that he was not experiencing either of those symptoms at present.  Examination was negative for any abnormal respiratory findings.  A PFT showed that the Veteran had an FVC of 150 percent predicted and a DLCO of 105 percent predicted.  A CT scan of the chest indicated minimal interstitial disease, several equivocal-sized lymph nodes in the upper abdomen, evidence of previous granulomatous disease, and a likely granuloma in the right pulmonary apex.  

The Board finds that an increased initial rating is not warranted.  Under Diagnostic Code 6830, a higher rating of 30 percent is warranted when there is FVC of 65- to 74-percent predicted, or, DLCO (SB) of 56- to 65-percent predicted.  38 C.F.R. § 4.97.  The medical evidence of record shows that the Veteran's FVC was, at worst, 89 percent predicted, as shown on a December 2005 PFT.  Regarding the Veteran's DLCO percentages, the Board notes that the Veteran had a DLCO of 52 percent predicted at his December 2005 PFT, which was over a year prior to the effective date of service connection.  However, the Veteran's DLCO was 99 percent predicted in a PFT just prior to the December 2005 test, and in the most recent PFT in July 2007, approximately six months after the effective date of service connection, the Veteran's DLCO was 105 percent predicted.  Additionally, at an April 2007 VA examination, the Veteran denied currently having any any chest pain, shortness of breath on exertion, or difficulty breathing.  The Board finds that the Veteran's DLCO of 52 percent predicted in December 2005 appears to be an acute exacerbation of his disability, but that evaluating the totality of the evidence, his DLCO has been within normal limits during the time period for which service connection has been established and has been no lower than 99 percent predicted.  Therefore,the Board finds that an increased initial rating for minimal interstitial disease is not warranted for the period under consideration.      

In sum, the weight of the credible evidence demonstrates that the Veteran's minimal interstitial disease does not warrant an initial rating higher than 10 percent under Diagnostic Code 6830 for the period under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

November 1, 2009, to Present 

The Veteran's minimal interstitial disease has been rated as 0 percent disabling since November 1, 2009.  

As an initial matter, the Board notes that in an August 2009 rating decision, the RO reduced the Veteran's minimal interstitial disease from 10 to 0 percent disabling, effective November 1, 2009.  The basis for the reduction appeared to be clear administrative error in an August 2007 rating decision, where the RO applied the incorrect rating criteria and used an incorrect FEV1/FVC percentage.  The record shows that in a June 2009 letter, the Veteran was notified of a proposal to reduce the rating assigned for his minimal interstitial disease.  He was notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced, effective no earlier than the third month following the RO's notice to him of the final decision.  Therefore, the Board finds that that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's rating by notifying him of his rights and giving him an opportunity for a pre-determination hearing and time to respond.  Additionally, the 10 percent rating for minimal interstitial disease was in effect for less than five years, from January 25, 2007, to November 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2010). 

The evidence since November 1, 2009, does not show that the Veteran had an FVC of 75-80 percent predicted or DLCO (SB) of 66-80 percent predicted, which is the requirement for a 10 percent rating.  38 C.F.R. § 4.97 (2010).  Indeed, the Veteran testified at his May 2010 travel board hearing that he did not currently suffer from any problems related to his interstitial lung disease.  He reported that any problems associated with his interstitial disease had occurred during his period of chemotherapy treatment but that he did not experience any current issues with his lungs.

In sum, the weight of the credible evidence shows that the Veteran's minimal interstitial disease does not warrant an initial compensable rating under Diagnostic Code 6830 for the period under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
Extra-schedular Rating

The Board finds no evidence that the Veteran's service-connected Hodgkin's lymphoma and interstitial disease present such unusual or exceptional disability pictures at any time so as to require consideration of extra-schedular ratings.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected Hodgkin's lymphoma and interstitial disease during the peroid for which service connection has been established do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the Hodgkin's lymphoma and interstitial disease or that the disabilities cause marked interference with employment beyond that envisioned by the schedular ratings already assigned.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


Earlier Effective Date 

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).    

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).    

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).   

The Veteran filed his claims for service connection for Hodgkin's lymphoma and minimal interstitial disease on January 25, 2007, more than one year after his separation from active service in September 1971.  Where claims have been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claims, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2010).  Here, the Veteran's records demonstrate that he showed symptoms of Hodgkin's lymphoma in May 2005 when he was treated for abdominal pain and found to have lymphadenopathy of the abdomen which was suspicious for some type of lymphoma.  In July 2005, a biopsy of a right inguinal node revealed Hodgkin's lymphoma, and the Veteran was formally diagnosed with classical Hodgkin's lymphoma.  The records show that the Veteran began receiving chemotherapy for his Hodgkin's lymphoma in August 2005.  In a December 2005 private medical report, the Veteran was shown to be experiencing symptoms of minimal interstitial disease, as he had complaints of dyspnea on exertion and a dry, non-productive cough.  A CT scan revealed what appeared to be a pneumonitis, and the Veteran had some scattered ground-glass opacities in the lungs.  Pulmonary function studies showed a decrease in the DLCO, and the Veteran was diagnosed with Bleomycin-induced pneumonitis.  Thus, the later date is the date the claims were received by VA.  However, it is significant that while the disabilities in this case may have existed for many years, claims must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).   

With regard to whether informal or formal claims, or written intent to file claims for service connection for Hodgkin's lymphoma and minimal interstitial disease, were filed prior to January 25, 2007, the Board finds no evidence of there being such claims.  The evidence shows that the Veteran first filed claims for Hodgkin's lymphoma and minimal interstitial disease in January 2007.  In this case, the only date that could serve as a basis for the awards of service connection for Hodgkin's lymphoma and minimal interstitial disease is the date of receipt of the Veteran's claims on January 25, 2007.  There is no legal entitlement to an earlier effective date.  Therefore, the Board finds that the preponderance of the evidence is against the claims for an earlier effective date and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2007; rating decisions in August 2007 and August 2009; and a statement of the case in May 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.





ORDER

An initial compensable rating for Hodgkin's lymphoma is denied.  

An initial rating in excess of 10 percent for minimal interstitial disease from January 25, 2007, to November 1, 2009, is denied.  

An initial compensable rating for minimal interstitial disease since November 1, 2009, is denied.  

An effective date earlier than January 25, 2007, for the award of service connection for Hodgkin's lymphoma is denied.  

An effective date earlier than January 25, 2007, for the award of service connection for minimal interstitial disease is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


